TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 21, 2014



                                       NO. 03-13-00077-CV


    Appellants, Texas State Board of Examiners of Marriage and Family Therapists;
   Charles Horton in his Official Capacity; Sandra DeSobe in her Official Capacity, and
                 Texas Association of Marriage and Family Therapy //
                       Cross-Appellant, Texas Medical Association

                                                  v.

                         Appellee, Texas Medical Association//
  Cross-Appellees, Texas State Board of Examiners of Marriage and Family Therapists;
  Charles Horton in his Official Capacity; Sandra DeSobe in her Official Capacity, and
                   Texas Association of Marriage and Family Therapy




          APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD
       CONCURRING AND DISSENTING OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on January 23, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. The appellants shall

pay all costs relating to this appeal, both in this Court and the court below.